Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 2/20/2019.
Acknowledgment is made of applicant’s claim for priority of PCT/CN2018/100783 filed in China on 08/16/2018, published as WO 2019/080613 on 5/2/2019.
Claims 1-20 are pending. 
Claim Objections
Claims 16, 17 are objected to because of the following reasons.
In claim 16 – the claimed limiting terms (bold face) “forming the passivation layer and before the forming the planarization layer, forming a color film layer covering the passivation layer” was not disclosed clearly in the specification with numerical references. 
In claim 17 – the claimed limiting terms (bold face) “forming an interlayer insulating layer covering the pixel electrode and the planarization layer; and forming a second via to expose the common electrode line, wherein the forming the conductive shield layer further comprises forming a common electrode connected to the common electrode line through the second via” was not disclosed clearly in the specification with numerical references. 
Inconsistency with the specification disclosure may make an otherwise definite claim take on an unreasonable degree of uncertainty.
Appropriate correction is required.
The meaning of every term used in any of the claims should be apparent with clear disclosure, to communicate its import to the general public; and should be consistently identified in the descriptive specification by reference to the drawings, designating the part or parts therein to which the term applies. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, 7, 8, 12-14, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al. US 2016/0216543.
Claim 1: Hong et al. disclose an array substrate, comprising: 
(Fig. 5) a base substrate 100 [0041]; 
a data line 171 [0048] located on the base substrate 100; 
a conductive shield layer 800/810 (shielding electrode 800/extension part 810) [0078] located on a side of the data line facing away from the base substrate; 
(Fig. 5) a pixel electrode 191 located on the side of the data line 171 facing away from the base substrate 100 (pixel electrode 191 including the first and second sub-pixel electrodes 191l and 191h is formed on the second passivation layer 180b, i.e., on the side of the data line 171 facing away from the base substrate 100) [0080]; and 
(Fig. 5) a black matrix 900 [0068] located on a side of the conductive shield layer 810 facing away from the data line 171,
(Figs. 1, 3) the conductive shield layer 800/810 is not in contact with the pixel electrode 191 (191l/191h) [0080] and the data line 171, and 
(Fig. 5) each of the conductive shield layer 810 and the black matrix 900 at least partially overlaps the data line 171 when viewed from a direction perpendicular to the base substrate 110.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 2: Hong et al. disclose an array substrate, comprising: 
Claim 2: (Fig. 5) in a width direction (X-direction) of the data line 171, an orthographic projection of the data line 171 onto the base substrate 110 falls within an orthographic projection of the conductive shield layer 810 onto the base substrate 110, and the orthographic projection of the conductive shield layer 810 onto the base substrate 110 falls within an orthographic projection of the black matrix 900 onto the base substrate 110.

Claim 7: Hong et al. disclose an array substrate, comprising: 
(Fig. 1) a gate line 121 (gate lines 121 and 123 are mainly extended in a horizontal direction) [0043] located on the base substrate 110, 
(Fig. 3) each of the conductive shield layer 800 [0063] and the black matrix 900 [0068] at least partially overlaps the gate line 121 [0042] in when viewed from the direction perpendicular to the base substrate, and wherein the conductive shield layer 800 is not in contact with the gate line 121 (inherent, gate lines 121 and 123 are mainly extended in a horizontal direction and transfer gate signals) [0043]  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claims 8, 12-14, 18: Hong et al. disclose
Claim 8: (Figs. 1, 3, 4) in a width direction of the gate line 121, an orthographic projection of the gate line 121 onto the base substrate falls within an orthographic projection of the conductive shield layer 800 onto the base substrate, and the orthographic projection of the conductive shield layer 800 onto the base substrate falls within an orthographic projection of the black matrix 900 onto the base substrate (see illustration of claim 7 above).  
Claim 12: (Fig. 3) the conductive shield layer 800 is configured to receive a constant voltage (the same voltage level is applied to both the common electrode 270 and the shielding electrode 800) [0077].
Claim 13: A display panel comprising the array substrate (color filter on array structure COA) [0007-0008]
Claim 14: A display device comprising the display panel (A liquid crystal display device) [0006]
Claims 18: A display panel comprising the array substrate (color filter on array structure COA) [0007-0008]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. US 2016/0215463 in view of Hu et al. CN 103676375.
Claims 3, 4, 6:
Hu et al. teach
Claim 3: (Fig. 4j) the conductive shield layer 104 is disposed in a same layer as the pixel electrode 11 [0118] [the fifth step].
Claim 4: a common electrode located on a side (upper side) of the pixel electrode facing away from the base substrate and disposed in a same layer as the conductive shield layer (when the pixel electrode is below the common electrode, then the conductive shielding layer and a common electrode are arranged on the same layer) [0072]
Claim 6: (Fig. 3) an interlayer insulating layer 150 (second passivation layer) disposed between the pixel electrode PE and the common electrode CE [0072].
It would have been obvious to a person with ordinary skill in the art to modify Hong's invention with Hu’s structure in order to provide improved display quality, as taught by Hu [Abstract].

Claims 19, 20: Hong et al. disclose
A display panel comprising the array substrate (color filter on array structure COA) [0007-0008]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. US 2016/0215463, Hu et al. CN 103676375 as applied to claim 4 above, and further in view of Park et al. US 2016/0026049.
Claim 5:
Park et al. teach
(Figs. 5, 6) the common electrode CE comprises a slit electrode (common electrode CE may have a slit pattern) [0071].
It would have been obvious to a person with ordinary skill in the art to modify Hong's invention with Park’s structure in order to provide improved display quality, as taught by Park [Abstract].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. US 2016/0215463, Hu et al. CN 103676375 as applied to claim 7 above, and further in view of Cao et al. US 2017/0176825.
Claim 9: 
Cao et al. teach
(Fig. 3) a common electrode line 4 disposed in a same layer as the gate line 3 (the first gate line 3 and the first common electrode line 4 can be formed in the same layer by simultaneously performing the step of forming the first gate line 3 and the step of forming the first common electrode line 4) [0032], 
(Fig. 3) in the width direction (X-direction) of the gate line 3 both an orthographic projection of the common electrode line 4 onto the base substrate and an orthographic projection of the gate line 3 onto the base substrate fall within an orthographic projection of the black matrix 5 (light shield) [0033] onto the base substrate (the light shield 5 partially overlaps with the first gate line 3 and the first common electrode line 4, and forms capacitance with them) [0035].
It would have been obvious to a person with ordinary skill in the art to modify Hong's invention with Cao’s structure in order to provide reduced light leakage from the gap, as taught by Cao [Abstract].

Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. US 2016/0215463, Hu et al. CN 103676375, Cao et al. US 2017/0176825as applied to claim 9 above, and further in view of Du et al. PCT/CN2017/091417 (US 2021/0202583).
Claim 10:
Du et al. teach
Claim 10: (Figs. 4a, 8) a thin film transistor 2 comprising a gate electrode disposed in the same layer as the gate line and connected to the gate line, a source electrode disposed in a same layer as the data line and connected to the data line (TFT 2 includes a gate electrode, an active layer, a source electrode and a drain electrode; a gate insulating layer 3 is disposed between the gate electrode and the active layer) [0068-0069], and (Fig. 8) a drain electrode (of TFT 2) disposed in the same layer as the data line and connected to the pixel electrode 7; a passivation layer 4 disposed between the thin film transistor and the pixel electrode; and a planarization layer 5 disposed between the passivation layer 4 and the pixel electrode 7 (a base substrate 1, a TFT 2, a passivation layer 4, a planarization layer 5, a color filter 12/13/14 and a display electrode 7) [0114].
Claim 11: (Fig. 4f, 8) a color film layer 12/13/14 between the passivation layer 4 and the pixel electrode 7 [0114]
It would have been obvious to a person with ordinary skill in the art to modify Hong's invention with Du’s structure in order to provide improved contrast ratio, as taught by Du [0002].

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. US 2016/0215463 in view of Moon et al. US 2018/0175268 and Sakae et al. US 2014/0293199.
Claim 15: Hong et al. disclose a method of manufacturing an array substrate, comprising: 
(Fig. 5) providing a base substrate 100 [0041]; 
(Fig. 1) forming a gate line 121, a gate electrode 124l/124h [0043] on the base substrate 100, the gate electrode 124l/124h being connected to the gate line 121; 
forming a gate insulating layer 140 [0045] covering the gate electrode 124l/124h, the gate line 121, and the base substrate 110; 
(Fig. 1) forming an active layer 151 (154l/154h/154c) (first/second semiconductors 154l and 154h, and third semiconductor 154c, are formed on the gate insulating layer 140) [0046] on the gate insulating layer 140, the active layer being located on a region of the gate insulating layer 140 corresponding to the gate electrode 124l/124h [0046]; 
forming a source electrode 173l/173h/173c, a drain electrode 175l/175h/175c, and a data line 171, the source electrode 173l/173h/173c and the drain electrode 175l/175h/175c being in contact with the active layer 151, and the source electrode 173l/173h/173c being connected to the data line 171; 
forming a passivation layer 180a covering the source electrode, the drain electrode, the active layer, the data line, and the gate insulating layer (first passivation layer 180a is formed on the data conductors 171, 173l, 173h, 173c, 175l, 175h, and 175c and the exposed portions of the semiconductors 154l, 154h, and 154c) [0054]; 
forming a planarization layer 180b [0074]; 
forming a pixel electrode 191 connected to the drain electrode through the first via (see above); 
(Figs. 1, 5) forming a conductive shield layer 800/810 (shielding electrode 800/extension part 810) [0078] that at least partially overlaps the data line 171 when viewed from a direction perpendicular to the base substrate 110; and 
forming a black matrix 900 [0068] covering the conductive shield layer 800/810
except
forming a common electrode line on the base substrate
the gate insulating layer covering the common electrode line
forming a first via to expose the drain electrode 
however Moon et al. teach
(Fig. 5) forming a common electrode line CL on the base substrate 100;
the gate insulating layer 103 covering the common electrode line CL [0104]
and Sakae et al. US teach
(Fig. 5) forming a first via CH1 (first contact hole CH1, i.e., a via) to expose the drain electrode DE [0063]
It would have been obvious to one of ordinary skill in the art to modify Hong's invention with Moon’s structure in order to provide minimized defects, as taught by Moon [0008]; and with Sakae’s structure in order to provide improved light transmittance and reduced driving voltage, as taught by Sakae [0008].
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. US 2016/0215463, Moon et al. US 2018/0175268 and Sakae et al. US 2014/0293199 as applied to claim 15 above, and further in view of Du et al. PCT/CN2017/091417 (US 2021/0202583).
Claim 16:
Du et al. teach
(Fig. 9) [step S3] after the forming the passivation layer 4 and before the forming the planarization layer 5, forming a color film layer 11/12/13 [0073] covering the passivation layer 4 [0114-0116].
It would have been obvious to a person with ordinary skill in the art to modify Hong's invention with Du’s structure in order to provide improved contact resistance of the wiring connection unit, as taught by Du [0012].

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. US 2016/0215463, Moon et al. US 2018/0175268, Sakae et al. US 2014/0293199 as applied to claim 15 above, and further in view of Hu et al. CN 103676375, Ding et al. US 2016/0320650 and Jin CN 206098392.
Claim 17: Hong et al. disclose
(Fig. 2) forming conductive shield layer 800/810 (shielding electrode 800/extension part 810) [0078] further comprises forming a common electrode connected to the common electrode line (inherent, the same voltage level is applied to both the common electrode 270 and the shielding electrode 800) [0077]
Hu et al. teach
(Fig. 5) forming the pixel electrode (105) before the forming the conductive shield layer (104) (the pixel electrode is below the common electrode, then the conductive shielding layer and a common electrode are arranged on the same layer; i.e., forming the pixel electrode before the forming the conductive shield layer) [0072]
Ding et al. teach
(Fig. 3) forming an interlayer insulating layer 33 (fourth insulating layer) [0053] covering the pixel electrode Px1 and the planarization layer 32 (first insulating layer); 
And Jin teaches
(Fig. 2b) forming a second via 2222 to expose the common electrode line 220, forming a common electrode 210 connected to the common electrode line 220 (the second via hole 2222 penetrates through the insulating layer 227 between the film layer where the common electrode layer 210 is located and the bridge structure 221 , the insulating layer 226 and the planarization layer between the film layer where the common electrode line 220 is located) [0033]
It would have been obvious to a person with ordinary skill in the art to modify Hong's invention with Hu’s structure in order to provide improved display quality, as taught by Hu [Abstract]; with Ding’s structure in order to provide reduced leakage of the electric field, as taught by Ding [0064]; and with Jin’s structure in order to provide improved display quality, as taught by Jin [Abstract].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871